internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-110043-00 date date acquiring target state a date x date y year n year o this is in response to a letter dated date submitted by your authorized representative for certain rulings regarding federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the material information submitted from both letters is summarized below acquiring incorporated under the laws of state a is a diversified open-end management company and has elected to be taxed as a regulated_investment_company ric under acquiring has engaged in activities as a ric since year n acquiring’s investment objective is to seek both capital appreciation and current income by investing in equity and debt securities issued by domestic and foreign utility companies target also incorporated under the laws of state a is a diversified open-end management company and has elected to be taxed as a ric under target plr-110043-00 has engaged in activities as a ric since year o target’s investment objective is to seek high current income by investing in equity and debt securities issued by utility companies acquiring and target each use the accrual_method of accounting for their federal_income_tax returns acquiring has a taxable_year ending on date x and target has a taxable_year ending on date y acquiring and target each offer four classes of shares class a class b class c class d with the corresponding classes of acquiring and target’s shares having substantially_similar rights and fees the directors of acquiring and target have approved a plan_of_reorganization for what are represented to be a valid business reasons pursuant to the plan the following transaction has been proposed target will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquiring voting common_stock no cash or other_property will be paid_by acquiring as consideration for the proposed transaction target will distribute to its shareholders all of the acquiring stock received in exchange for their target shares each target shareholder will receive acquiring stock of the same class designation class a class b class c and class d and the same distribution fees account maintenance fees and sales charges including contingent deferred sales charges if any as the target stock held by that shareholder immediately prior to the proposed transaction target will dissolve in accordance to the laws of state a and will terminate its registration under the investment_company act of the act the taxpayers have made the following representations in connection with the proposed transaction a the fair_market_value of acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange b acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the proposed transaction for purposes of this representation amounts used by target to pay its reorganization expenses amounts paid_by target to its shareholders who receive cash or other_property of which there will be none and all redemptions and distributions except for redemptions in the ordinary course of target’s business as an open-end investment_company as required by sec_22 of the act pursuant to a demand of a shareholder and regular normal dividends made by target immediately prior to the transfer will be included as assets of target held immediately prior to the proposed transaction there will be no payments to dissenters plr-110043-00 c acquiring has no plan or intention to reacquire any of its stock issued in the proposed transaction except under its legal obligations under sec_22 of the act d acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the proposed transaction except for dispositions made in the ordinary course of its business as an open-end investment_company e target will distribute to its shareholders the stock of acquiring it receives pursuant to the proposed plan_of_reorganization f the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of business g following the proposed transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in its continuing business h acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the proposed transaction i there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount j acquiring and target each meets the requirements of a regulated_investment_company as defined in sec_368 k acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target l the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject m target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 n there is no plan or intention for acquiring the issuing company as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five year period beginning on the date of the proposed transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the proposed transaction either directly or through any transaction agreement or arrangement with any other person except for redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required by sec_22 of the act plr-110043-00 o during the five year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 to target will have acquired target stock with consideration other than acquiring stock or target stock except for stock redeemed in the ordinary course of target’s business as an open-end investment_company as required by sec_22 of the act and iii no distributions will have been made with respect to target stock other than ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for distributions described in sec_852 and sec_4982 p the aggregate value of the acquisitions redemptions and distributions described in paragraph o above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the proposed transaction q acquiring and target have elected to be taxed as rics under sec_851 and for all of their taxable periods including target’s last short taxable_period ending on the date of the proposed transaction have qualified for the special tax treatment afforded rics under the code and acquiring intends to continue to so qualify after the proposed transaction r all shares issued by acquiring in the proposed transaction regardless of class designation will be voting shares based solely on the information submitted and on the representations set forth above it is held as follows the acquisition by acquiring of substantially_all of the assets of target in exchange for voting_stock of acquiring and acquiring’s assumption of target’s liabilities followed by the distribution by target to its shareholders of acquiring stock in complete_liquidation will qualify as a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target target and acquiring will each be a_party_to_a_reorganization within the meaning of sec_368 target will not recognize any gain_or_loss on the transfer of its assets to acquiring in exchange solely for acquiring voting common_stock and acquiring’s assumption of target’s liabilities sec_361 and sec_357 target will recognize no gain_or_loss on the distribution of the acquiring voting_stock to its shareholders in pursuance of the proposed plan_of_reorganization plr-110043-00 c acquiring will not recognize any gain_or_loss on the receipt of the assets of target in exchange for voting_stock of acquiring sec_1032 the basis of target’s assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the proposed transaction sec_362 acquiring’s holding_period for target assets acquired will include the period during which such assets were held by target sec_1223 the shareholders of target will not recognize any gain_or_loss on the receipt of acquiring stock solely in exchange for their target stock sec_354 the basis of acquiring stock received by target shareholders will be the same in the aggregate as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by target shareholders in exchange for their target stock will include the period during which the exchanged target stock was held provided that the target stock was held as a capital_asset in the hands of the target shareholder on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the tax_year of target will end on the date of the proposed transaction except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction specifically no opinion was requested and none is expressed about whether acquiring or target qualifies as a ric that is taxable under subchapter_m part of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-110043-00 pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours associate chief_counsel corporate by ken cohen acting branch chief branch
